Citation Nr: 1815833	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-37 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a psychiatric disability.

6.  Entitlement to a rating in excess of 20 percent for right knee internal derangement with arthritis.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to May 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Milwaukee, Wisconsin and St. Paul, Minnesota Regional Offices (RO).  An August 2012 rating decision denied service connection for left hip and right thigh/hip disabilities, and denied an increased rating for the Veteran's service-connected right knee disability.  A February 2014 rating decision denied service connection for bilateral ankle, low back, left knee and psychiatric disabilities.  In October 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record.  The record is currently in the jurisdiction of the Chicago, Illinois RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hip, bilateral ankle, low back and left knee disabilities primarily on the basis that they are secondary to his service-connected right knee disability.  A private chiropractor stated in October 2013 that the Veteran developed lower back, left hip, left knee and left ankle dysfunction due to the severity of his right knee disability.  Another chiropractor stated that he walked with an impaired gait that resulted in a pelvic distortion pattern, which produced stress in the low back and hip regions.  

A private psychologist stated in May 2014 that the Veteran's psychiatric disability had its "genesis" in service.  It was noted that he was afraid of the consequences of his service, to include his possible death.  The psychologist also stated that the Veteran's leg and back problems exacerbated his depression.  

VA medical opinions in October 2013 and June 2016 have essentially found that any current bilateral hip, bilateral ankle, low back, left knee and psychiatric disabilities are not related to service and are not proximately due to or a result of a service-connected disability.  

It was noted at the October 2017 hearing that the Veteran had been awarded Social Security Administration (SSA) benefits.  A Social Security award letter shows that he was awarded such benefits effective September 2017.  Medical records underlying a SSA disability benefits award are constructively of record, and VA is required to secure them unless it is determined that they are not relevant.  As the Board is unable to find at this time that the Veteran's SSA records are not relevant, they must be sought.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran also states that his right knee disability has increased in severity since his last VA examination to assess the disability (in October 2013).  In light of the allegation of worsening and the length of the intervening period since he was last examined, a contemporaneous examination to assess the right knee disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain from SSA its decision awarding the Veteran disability benefits and all medical records considered in conjunction with that determination.  If any SSA records are unavailable because they have been lost or destroyed, it should be so certified for the record

2.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the severity of his service connected right knee disability.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment (including of gait) should be described in detail.  All indicated studies must be completed (to include tests for instability and range of motion studies), with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing or nonweight-bearing, fatigue, use, etc.).  The examiner should comment on restrictions on occupational and daily activity functions due to the disabilities.  

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record, arrange for any further development suggested by the results of the development sought above (e.g. for medical examinations/opinions to reconcile any conflicting pertinent evidence/opinions) and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his agent opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

